DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: Element number ‘(30)’ still remains in the annotated claim amendments filed in the updated claim set on 02/14/2020. It is suggested to remove the element number to maintain consistency and proper structure.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim limitations in this application (e.g. claims 1 and 9-12) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer (US 2375907).
In regards to Claim 1, Farmer teaches: A person hoisting device (‘carriage’ 38 - Fig. 1), which has a frame (34-34 in Fig. 4 and Page 2 Col 2 Lines 21-25), a person support (50 – Fig. 1 and Page 2 Col 2 Line 68-72) arranged to be moveable in relation to the frame (Page 2 Col 1 Line 1-2), the position of which person support in relation to the frame can be changed (Page 3 Col 2 Lines 25-30 and Page 3 Col 2 Lines 27-31), and moving means for moving the person support from a first location in relation to the frame to a second location in relation to the frame along a movement path (Page 3 Col 2 Lines 27-31 and see annotated Figure 1 below from Farmer), which second location is at a distance from the first location (Page 2 Col 2 lines 29-32 and Fig. see annotated Figure 1 below from Farmer), wherein it comprises an auxiliary frame (23 ‘tube’ – Fig. 4 and see annotated Figure 4 below from Farmer) supported on the frame (supported through element 23/36/37 – Fig. 4) in a moveable manner (Fig 4 and Fig. 5 and Page 2 Col Lines 7-13), and a rocker shaft (94 - ‘rocking movement’ – Page 3 Col 2 Lines 65-66) supported in a rotatable manner on the auxiliary frame (23 – see annotated Figure 4 below from Farmer), to which rocker shaft the person support is attached (see annotated Figure 4 below from Farmer).  

    PNG
    media_image1.png
    473
    630
    media_image1.png
    Greyscale

Annotated Figure 1 from Farmer

    PNG
    media_image2.png
    577
    497
    media_image2.png
    Greyscale

Annotated Figure 4 from Farmer

In regards to Claim 2, Farmer teaches: The person hoisting device according to claim 1, wherein said person support comprises a seat (50 – Fig. 1).  
In regards to Claim 3, Farmer teaches: The person hoisting device according to claim 1, wherein said person support comprises an armrest (66 – Fig. 1 and Page 3 Col 1 Line 58-61).  
In regards to Claim 4, Farmer teaches: The person hoisting device according to claim 1, wherein the movement path (see annotated Figure 5 below from Farmer) of the person support (50 – Page 2 Col 2 Lines 29-31) is substantially straight and the rocker shaft (94 – see annotated Figure 5 below from Farmer) is substantially perpendicular to the direction of the movement path (see annotated Figure 5 and side note below from Farmer).  

    PNG
    media_image3.png
    501
    725
    media_image3.png
    Greyscale

Annotated Figure 5 from Farmer
In regards to Claim 5, Farmer teaches: The person hoisting device according to claim 1, wherein the rocker shaft is in a substantially horizontal position (see Figure 5), when the person hoisting device is in the use position (Page 4 Col 1 Lines 42-50 – ‘the back and forth rocking movement of the lever’ AND ‘rocking movement of the lever is discontinued, the carriage 38 will remain in that position into which it has been elevated’ AND see note below). 
Note 1: The back and forth motion of the level can go from one side of the element 35-35 to another, which means it could make its way to vertical and that could mean the rocker shaft is in a substantial horizontal with the lever. The discontinued movement could be of an immobile movement relative to the frame as further described in Claim 8 below.
In regards to Claim 6, Farmer teaches: The person hoisting support according to claim 1, wherein the person support (38) has a width direction (see annotated Figure 5 above) and the rocker shaft is beneath the person support (see annotated Figure 5 above) substantially in the middle of the person support (see annotated Figure 5 above), when the person hoisting device is in the use position.  
In regards to Claim 7, Farmer teaches: The person hoisting device according to claim 1, wherein it further comprises a limiter (‘safety feature’ – Page 4 Col 2 Line 18) for limiting the rotation of the rocker shaft (94 and Page 4 Col 18-25).  
In regards to Claim 8, Farmer teaches: The person hoisting device according to claim 1, wherein it further comprises a locking member (‘stops in movement’ – Page 4 Col 2 Line 23-24) for locking the person support in an immobile manner to the auxiliary frame (Page 4 Col 1 Lines 42-50 – ‘the back and forth rocking movement of the lever’ AND ‘rocking movement of the lever is discontinued, the carriage 38 will remain in that position into which it has been elevated’ AND see Note 1 above) .  
In regards to Claim 9, Farmer teaches: The person hoisting device according to claim 1, said moving means comprise a hydraulic cylinder (80 – Page 3 Col 2 Lines 33-36), which is attached by its first end to the frame and by its second end to the auxiliary frame (see annotated Figure 4 above from Farmer), a hydraulic pump (90 – Fig. 5) for pumping hydraulic fluid to the hydraulic cylinder (Page 4 Col 1 Lines 8-10), and a lever mechanism (94 – Fig. 5) between the see annotated Figure 5 from Farmer) for using the hydraulic pump by changing the position of the person support (Page 3 Col 2 Lines 29-32).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Jury (US 5875501). 
In regards to Claim 10, Farmer teaches: The person hoisting device according to claim 1, but does not teach, wherein said moving means comprise a gear rack, which is attached by its first end to the frame, and at least one elevator arm, which has a first end, by which it is attached to the auxiliary frame, and a second end, which has a gripping point attaching to the gear rack. Jury teaches: wherein said moving means comprise a gear rack (Col 2 Lines 53-55), which is attached by its first end to the frame (see annotated Figure 6 below from Jury), and at least one elevator arm (262 – Fig. 6), which has a first end (see annotated Figure 6 from Jury), by which it is attached to the auxiliary frame (216), and a second end (see annotated Figure 6 from Jury), which has a gripping point (250 – Fig. 6) attaching to the gear rack (Fig. 6).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any of the following mechanical components such as a gear/sprocket/pulley system of Jury to the invention of Farmer as mechanical components to raise a chair with a user in support are commonly incorporated to raise a system up and down in a linear motion. These components are widely found in the field of endeavor and is considered a well-known mechanical system. 

    PNG
    media_image4.png
    303
    253
    media_image4.png
    Greyscale

Annotated Figure 6 from Jury
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Zhang (CN 103381117).
In regards to Claim 11, Farmer teaches: A method for producing motive power (90 – Fig. 5 and Page 3 Col 2 Lines 29-32) of a person hoisting device (‘carriage’ 38 - Fig. 1), which person hoisting device has a frame (34-34 in Fig. 4 and Page 2 Col 2 Lines 21-25), a person support Fig. 1 and Page 2 Col 2 Line 68-72) which is moveable in relation to the frame (Page 2 Col 1 Line 1-2), and moving means for moving the person support from a first location in relation see annotated Figure 1 above from Farmer), the motive power of which moving means is produced by changing the position of the person support in relation to the frame (Page 3 Col 2 Lines 29-32), wherein the person hoisting device comprises an auxiliary frame (23 ‘tube’ – Fig. 4) which is moveable in relation to the frame (Fig 4 and Fig. 5 and Page 2 Col Lines 7-13), a rocker shaft (94 - ‘rocking movement’ – Page 3 Col 2 Lines 65-66) supported in a rotatable manner on the auxiliary frame (23 – see annotated Figure 4 above from Farmer), to which rocker shaft the person support is attached (see annotated Figure 4 above from Farmer), but does not teach, and the motive power of the person hoisting device is produced by tilting the person support.  Zhang teaches: a hydraulic pump lift adjustment rocker (25) that is used to adjust the movement of the hydraulic pump to rise or fall. The rocker (25 – Fig. 2 and Para 0031) is moved up and down to compress a small cylinder thereby pushing the shaft up or down (see element 25 in Figures 2 and 3 from Zhang).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the actual tilting to the rocker of Zhang to the vertical lift of Farmer as the action of tilting is inferred from the ‘rocking movement’ stated from Farmer. Although there is no visual of the action happening in Farmer the interpretation is justified in Page 3 Col 2 Lines 65-66 and can be used in combination in the secondary reference of Zhang which further explains the rocker being initiated through the pump and therefore creating the action of creating the movement to go up and down/rise and fall. 
In regards to Claim 12, Farmer teaches: The method according to claim 11, wherein moving means comprise a hydraulic cylinder (Page 4 Col 1 Lines 8-10), which is attached by its see annotated Figure 4 above from Farmer), and a hydraulic pump for pumping hydraulic fluid to the hydraulic cylinder (Page 4 Col 1 Lines 8-10), and the hydraulic pump (90) is used by changing the position of the person support in relation to the frame (Page 3 Col 2 Lines 29-32).  
In regards to Claim 13, Farmer teaches: The method according to claim 11, wherein the position of the person support is changed by moving the centre of gravity of the person supported on the person support in relation to the person support (Page 3 Col 2 Lines 27-31 and see Note 2 below).
Note 2: One’s center of gravity is determined by the force (aka gravity) being applied in the central portion of one’s body. When one’s body moves or changes location the force of gravity will be displaced and moves relative to the individual. As such, the invention of Farmer being able to move the patient from a bed to a chair by raising or lowering the carriage would cause the center of gravity to be displaced. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR 100265155) teaches a wheel chair with the ability to raise and lower through the use of a hydraulic pump and mechanical components such as a ratchet and wheels. Chun (CN-102724942) discloses a lifting driving module with a frame that is able to be changeable along upper and lower directions. 
/Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.


	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/9/2021